DETAILED CORRESPONDENCE
Claim Status
This Office Action is in response to the claims filed with RCE on 01/21/2021.
Claims 1-21 are pending.
Claims 1-21 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to the rejection under 35 U.S.C. 101, Applicant continue to have the opinion that the claims 1-21 are eligible for patent under 35 U.S.C. § 101 at least because the alleged abstract idea is integrated in a practical application.  The Office considered Applicant’s previously submitted arguments moot “since the argument is unclear as none of the claims recite “protected content,” or “a policy referenced in the RMS rule is current applicable to the protected content.” Applicant respectfully submits that the Office seems to miss the point of Applicant’s previously submitted arguments, which focused on improving the ability of a computer that implements the claimed invention to “dynamically re-evaluating the RMS rule associated with the content, the dynamically re-evaluating including determining whether the policy is current and applicable to the content” as expressly recited in the claim language. Content that is associated with an RMS rule would be recognized and understood by persons skilled in the art as content protected by the RMS rule.  Applicant has made the implicit explicit by expressly Applicant respectfully submits that, at such a high level of generality, the idea thus characterized unavoidably sounds abstract.  In other words, generally characterizing a claim likely will lead to a conclusion that such a claim is abstract.  Applicant respectfully submits that this is the case here.  For example, the Office claimed that “the claims recite “receiving a request for content from a user.” However, the actual claim limitation recites “receiving, by a document management system (DMS), a request for content from a digital rights management system (DRMS) client on a user device.” That is, not only a request for content is not received from a user but from “a digital rights management system (DRMS) client on a user device,” and the recipient of the request is not a DRMS server, but “a document management system (DMS).” When such technical details are omitted, the interpretation of the claimed invention is deviated from, and becomes inconsistent with, 
Examiner fully considers Applicant’s position, but respectively disagree because although the claims fall within the four statutory categories of invention, under prong one of step 2A, the claims are directed to content access (library), which is an abstract idea.  Specifically, the claims limitation "receiving a request for content from a user; providing content to the user; receiving, a request for a use license for the content; dynamic re-evaluation a Rights Management Services (RMS) rule or the policy for the content, the dynamically re-evaluating including determining whether the policy is current and applicable to the content, wherein a result of the dynamic re-evaluating indicates that the policy is not current or applicable to the content; accessing a current policy that is applicable to the content; determining according to the current policy, an access permission for a user to access the content; generating an use license for the content; and sending the use license for the content to the user," which is grouped within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test such as legal interactions/managing relationships (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve receiving request for content from a user and providing contents that is permitted to be accessed by dynamically re-evaluating each time the user attempts to access the content with current rule or policy before communicating to the user with the right to use the content based on the latest policy.  Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claims such as “A system, comprising: a document management system (DMS) server comprising: a processor; a non-transitory computer-readable medium; and stored instructions translatable by the processor, the stored instructions when translated by the processor cause the DMS to perform; and a digital rights management system (DRMS) server comprising: a processor; a non-transitory computer-readable medium: and stored instructions translatable by the  processor, the stored instructions when translated by the processor cause the DRMS to perform,” “a digital rights management system (DRMS) client on a user device,” and “a Rights Management Services (RMS)” merely uses a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment.  Specifically, the “A system, comprising: a document management system (DMS) server comprising: a processor; a non-transitory computer-readable medium; and stored instructions translatable by the processor, the stored instructions when translated by the processor cause the DMS to perform; and a digital rights management system (DRMS) server comprising: a processor; a non-transitory computer-readable medium: and stored instructions translatable by the  processor, the stored instructions when translated by the processor cause the DRMS to perform,” “a digital rights management system (DRMS) client on a user device,” and “a Rights Management Services (RMS)” performs the steps or functions of "receiving a request for content from a user; providing content to the user; receiving, a request for a use license for the content; dynamic re-evaluation a Rights Management Services (RMS) rule or the policy for the content, the dynamically re-evaluating including determining whether the policy is current and applicable to the content, wherein a result of the dynamic re-evaluating indicates that the policy is not current or applicable to the content; accessing a current policy that is applicable to the content; determining according to the current policy, an access permission for a user to access the content; generating an use license for the content; and sending the use license for the content to the user."  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  The additional element of “encrypted” also does not improve a computer as it represents the mere performance of a mathematical calculation by a computer.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a “A system, comprising: a document management system (DMS) server comprising: a processor; a non-transitory computer-readable medium; and stored instructions translatable by the processor, the stored instructions when translated by the processor cause the DMS to perform; and a digital rights management system (DRMS) server comprising: a processor; a non-transitory computer-readable medium: and stored instructions translatable by the  processor, the stored instructions when translated by the processor cause the DRMS to perform,” “a digital rights management system (DRMS) client on a user device,” and “a Rights Management Services (RMS)” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of content access (library).  As discussed above, taking the claim elements separately, the “A system, comprising: a document management system (DMS) server comprising: a processor; a non-transitory computer-readable medium; and stored instructions translatable by the processor, the stored instructions when translated by the processor cause the DMS to perform; and a digital rights management system (DRMS) server comprising: a processor; a non-transitory computer-readable medium: and stored instructions translatable by the  processor, the stored instructions when translated by the processor cause the DRMS to perform,” “a digital rights management system (DRMS) client on a user device,” and “a Rights Management Services (RMS)” perform the steps or functions of " receiving a request for content from a user; providing content to the user; receiving, a request for a use license for the content; dynamic re-evaluation a Rights Management Services (RMS) rule or the policy for the content, the dynamically re-evaluating including determining whether the policy is current and applicable to the content, wherein a result of the dynamic re-evaluating indicates that the policy is not current or applicable to the content; accessing a current policy that is applicable to the content; determining according to the current policy, an access permission for a user to access the content; generating an use license for the content; and sending the use license for the content to the user."  These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of content access (library).  The additional element of “encrypted” also does not improve a computer as it represents the mere performance of a mathematical calculation by a computer.  Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea.  The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible and the Examiner sustains the rejection.

With respect to the rejection under 35 U.S.C. 103, Applicant is of the opinion that that the Office’s interpretation does not meet the broadest reasonable interpretation standard because Office’s interpretation is not consistent with Applicant’s disclosure - the Office has not cited any portion of Applicant’s disclosure as support that the recited claim term “DMS” could reasonably be interpreted as a “Storage System” and the Office has not cited any portion of Applicant’s disclosure as support that the recited claim term “DRMS client” could reasonably be interpreted as a “storage client/ERM-aware applications.”  Applicant respectfully reminds the Office that the 
“As we have explained in other contexts, ‘[t]lhe protocol of giving claims their broadest reasonable interpretation . . . does not include giving claims a legally incorrect interpretation.” In re Skvorecz, 580 F.3d 1262, 1267 (Fed. Cir. 2009); see also In re Suitco Surface, Inc., 603 F.3d 1255, 1260 (Fed. Cir. 2010) (“The broadest-construction rubric coupled with the term ‘comprising’ does not give the PTO an unfettered license to interpret claims to embrace anything remotely related to the claimed invention.’).  Rather, “claims should always be read in light of the specification and teachings in the underlying patent.” Suitco, 603 F.3d at 1260. The PTO should also consult the patent’s prosecution history in proceedings in which the patent has been brought back to the agency for a second review. See Tempo Lighting Inc. v. Tivoli LLC, 742 F.3d 973, 977 (Fed. Cir. 2014). Even under the broadest reasonable interpretation, the Board’s construction “cannot be divorced from the specification and the record evidence,” In re NTP, Inc., 654 F.3d 1279, 1288 (Fed. Cir. 2011), and “must be consistent with the one that those skilled in the art would reach,” In re Cortright, 165 F.3d 1353, 1358 (Fed. Cir. 1999). A construction that is “unreasonably broad” and which does not “reasonably reflect the plain language and disclosure” will not pass muster. Suitco, 603 F.3d at 1260.”
Microsoft Corp. v. Proxyconn, Inc., 789 F.3d 1292, 1298 (Fed. Cir. 2015) (emphasis added). See also In re Suitco Surface, Inc., 603 F.3d 1255, 1260 (Fed. Cir. 2010) and PPC Broadband, Inc. v. Corning Optical Commc’ns RF, LLC, 815 F.3d 747, 751-753 (Fed. Cir. 2016).
Specifically, in the precedential decision in In re Smith International, Inc. 871 F.3d 1375 (2017), the Federal Circuit Court has explicitly explained the proper inquiry in light of the broadest reasonable interpretation standard:
The correct inquiry in giving a claim term its broadest reasonable interpretation in light of the specification is not whether the specification proscribes or precludes some broad reading of the claim term adopted by the examiner. And it is not simply an interpretation that is not inconsistent with the specification. It is an interpretation that corresponds with what and how the inventor describes his invention in the specification, i.e., an interpretation that is “consistent with the specification.” In re Morris, 127 F.3d 1048, 1054 (Fed. Cir. 1997) (citation and internal quotation marks omitted); see also In re Suitco Surface, 603 F.3d 1255, 1259-60 (Fed. Cir. 2010).
Judge Lourie explained the familiar refrain that the broadest reasonable interpretation does not mean an interpretation so broad that it would encompass an unreasonable construction under claim construction principles (citing Microsoft Corp. v. Proxyconn, Inc., 789 F.3d 1292, 1298 (Fed. Cir. 2015)), nor does broadest reasonable interpretation allow for a legally incorrect interpretation that is divorced from the specification and record evidence (citing PPC Broadband, Inc. v. Corning Optical Commc’ns RF, LLC, 815 F.3d 747, 751- 53 (Fed. Cir. 2016)).
MPEP § 2111 expressly states that the “broadest reasonable interpretation does not mean the broadest possible interpretation” and that the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term, and must be consistent with the use of the claim term in the specification and drawings.  Further, the broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach in light of the specification and drawings.
That is, claim constructions that are divorced from the specification, inconsistent with those that those skilled in the art would reach in light of Applicant’s specification and drawings, or that do not reasonably reflect the plain language and disclosure will not pass muster. In this case, since Applicant’s specification and drawings do not describe the recited claim term “DMS” as merely a “Storage System” and do not describe the recited claim term “DRMS client” as a “storage client/ERM-aware applications,” the recited claim term “DMS” could not reasonably be interpreted as a “Storage System” and the recited claim term “DRMS client” could not reasonably be interpreted as a “storage client/ERM-aware applications.” The cited portions of Clifford ‘874, therefore, fail to disclose the recited claim term “DMS” and the recited claim term “DRMS client” in compliance with the broadest reasonable interpretation standard.
The above-submitted rationale applies, mutatis mutandis, to the Office’s arguments on pages 16-21 of the Office Action based on a combination of Clifford ‘874 and Ginter. Like Clifford ‘874, Ginter also does not explicitly teach the recited claim term “DMS” or the recited claim term “DRMS client.” As pointed out in Applicant’s previously submitted arguments, the cited portions of Ginter are directed to a virtual distribution environment in which use of protected information is prevented except as permitted by control information. On page 19 of the Office Action, the Office argued that “given the broadest reasonable interpretation of the claim in light of the Applicant’s Specification, Ginter discloses receiving, by (DMS), a request for content from DRMS client on a user device
As submitted above, claim constructions that are divorced from the specification, inconsistent with those that those skilled in the art would reach in light of Applicant’s specification and drawings, or that do not reasonably reflect the plain language and disclosure do not meet the broadest reasonable interpretation standard.  In this case, Applicant’s specification and drawings do not support the Office’s interpretation of Ginter as applied to the claims. Therefore, the cited portions of Ginter, in combination with Clifford ‘874, fail to disclose “receiving, by (DMS), a request for content from DRMS client on a user device (Figs. 1, 2, 7-8; Pars. 455-495, 736, 1881, 1885, 2198-2199, 2207, 2240-2243, 2327, 2329); providing, by the DMS, content to the DRMS client on the user device (Abstract, Figs. 1, 5A-B, 16-17, 20, 26, 30, 33; Pars. 31-53, 91-94, 116-144, 209, 220, 390, 397, 399, 407, 411-560, 903, 916, 948, 1102, 1125, 1158-1088, 1195-1295, 1400-1401, 1504, 1522-1529, 1778, 1965-1990, 2004-2007, 2342-2345); checking, by the DRMS in communication with the DMS, a Rights Management Services RMS rule or a policy associated with the content, the checking including dynamically re-evaluating the RMS rule associated with the content (Figs. 22, 35; Pars. 390, 412, 700-701, 1211-1216, 1348)” in compliance with the broadest reasonable interpretation standard.
On page 20 of the Office Action, the Office argued that “it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the creating of a content, receiving of request for use license and analyzing the decrypted publishing license to determine if the content requester may access the data (Fig. 4; Col. 5, Line 65-Col. 6, Line 25; Col. 8, Lines 32-62) of Clifford ‘874 in view of receiving, by (DMS), a request for content from DRMS client on a user device (Figs. 1, 2, 7-8; Pars. 455-495, 736, 1881, 1885, 2198-2199, 2207, 2240-2243, 2327, 2329); providing, by the DMS, content to the DRMS client on the user device (Abstract, Figs. 1, 5A-B, 16-17, 20, 26, 30, 33; Pars. 31-53, 91-94, 116-144, 209, 220, 390, 397, 399, 407, 411-560, 903, 916, 948, 1102, 1125, 1158-1088, 1195-1295, 1400-1401, 1504, 1522, 1778, 1965-1990, 2004-2007, 2342-2345); checking, by the DRMS in communication with the DMS, a Rights Management Services RMS rule or a policy associated with the content, the checking including dynamically re-evaluating the RMS rule associated with the content (Figs. 22, 35; Pars. 390, 412, 700-701, 1211-1216, 1348) of Ginter in order to control access to specific data per specific user device (Clifford ‘874, Col. 3, Line 61-Col. 4, Line 3) and to monitor user/device usage activity related to the content requested/consumed and updated users permission to access the content based on up to date rules and rights (Ginter, Pars. 1348, 2240-2241).”
For support, the Office cited case laws (citations omitted) which held that “[express] suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious.” Applicant respectfully submits that the prerequisite for such a substitution is that an “equivalent technique” is found in the cited art. If so, then a suggestion to substitute one with another need not be present in the cited art.  However, that is not the case here as no equivalent techniques could be found in the combination of Clifford ‘874 and Ginter.
For instance, as the Office pointed out on pages 20-21 of the Office Action, the combination of Clifford ‘874 and Ginter teaches, per Ginter’s disclosure, “receiving a request from a user device for permission to access an object (i.e. content) by sending an administrative object, the clearinghouse checks/analyzes the users request for current PERC 808 (i.e. permission records that contains the rules and policies) associated with the content and sends an objects (i.e. content with its rules and policies (i.e. control)) to the user to replace or modify the PERC 808 on the user device.” Here, the two-way communication takes place Even abstracting to a high level of generality, the two-way communication between an appliance and a clearing house described by Ginter, and hence the combination of Clifford ‘874 and Ginter, is not equivalent to the three-way communication between the recited DMS, DRMS, and DRMS client. Thus, the cited case laws do not apply here.
The Office admitted that “[neither] Clifford ‘874 nor Ginter specifically disclose dynamically re-evaluating including determining whether the policy is current and applicable to the content; and as a result of the policy not being current or applicable to the content, accessing, by the DRMS, through the DMS, a current policy for that is applicable to the content, according to the current policy.” The Office argued that the newly cited reference, Kapoor, discloses these claim limitations.
Specifically, the Office argued that “Kapoor discloses,
“Step 205 determines whether the policies or policy descriptors comprised or referenced by the enhanced application match the corresponding latest valid policies or policy descriptors received from the enterprise server in step 203. If it determines that they do match, then the method of FIG. 2 continues with step 209. If it determines that they do not match, then the method of FIG. 2 performs step 207 before it continues with step 209.  
Step 207 is performed if step 205 determines that the policies or policy descriptors comprised or referenced by the enhanced application match the corresponding policies or policy descriptors received from the enterprise server in step 203. Step 207 may then update the policies, policy descriptors, or references comprised or referenced by the enhanced application by replacing all or part of those policies, policy descriptors, or references with all or part of corresponding latest valid versions of the policies, policy descriptors, or references received from the enterprise server in step 203.” (In at least Pars. 74-75)” (emphases in original).
Applicant respectfully disagrees and submits that the cited portions of Kapoor are directed to an API policy update procedure. See e.g., Kapoor, paragraph [0072], That is, the very purpose of the policy update procedure shown in FIG. 2 of Kapoor is to update an API policy used by an enhanced application. Running such a policy update procedure at the time, for instance, when the enhanced application is launched, does not disclose or suggest performing, by a DRMS in communication with a DMS, a dynamic re-evaluation of a policy associated with content requested by a DRMS client on a user device following the DMS providing the content to the DRMS client and following the DRMS receiving a request for a use license for the content from the DRMS client. Kapoor, therefore, fails to remedy the deficiencies of Clifford ‘874 and Ginter.
Applicant further respectfully submits that, like Clifford ‘874 and Ginter, Kapoor also fails to disclose the claim terms described in Applicant’s disclosure and recited in the claims. Specifically, the cited portions of Kapoor do not explicitly disclose the recited claim terms “DMS,” “DRMS,” or “DRMS client.”
Further, the cited portions of Clifford ‘874, Ginter, and Kapoor explicitly fail to describe the claim limitations and the deterministic order and arrangement of the claim limitations. For instance, the Office argued that “it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the analyzing of every request to determine which access right the requester has to access a content in order to access the content based on the policy set that is also indicated in the publishing license of the various access rights (Col. 6, Line 66-Col. 7, Line 12; Col. 8, Lines 32-55; Col. 8, Line 56-Col. 9, Line 7) of Clifford ‘874, Ginter in view of dynamically re-evaluating including determining whether the policy is current and applicable to the content; and as a result of the policy not being current or applicable to the content, accessing, by the DRMS, through the DMS, a current policy for that is applicable to the content, according to the current policy (Figs. 1-2; Pars. 69-78, 85) of Kapoor in order to specify the condition of use of the publishing license, reduce the amount of storage resources necessary to store data on storage system deduplication of redundant data (Clifford ‘874, Col. 2, Lines 39-52; Col. 6, Line 66-Col. 7, Line 12) and to allow access to contents only based on current/updated policies (Kapoor, Pars. 69-78, 85).” See Office Action, page 22.
However, the cited paragraphs [0069]-[0078] and [0085] of Kapoor do not describe “allow access to contents only based on current/updated policies.” Instead, Kapoor explicitly describes that the cited paragraphs [0069]-[0078] and [0085] pertain to “a method for policy-based development and runtime control of mobile applications.” See Kapoor, paragraph [0068]
That is, the cited paragraphs [0069]-[0078] and [0085] of Kapoor are rather not relevant to a request for content or a user license for the requested content.  Further, since the cited paragraphs [0069]-[0078] and [0085] of Kapoor do not explicitly describe a policy that is applicable to content requested by a DRMS client on a user device, Clifford ‘874 and Ginter in view of Kapoor do not provide an equivalent technique and would not have arrived at “dynamically re-evaluating including determining whether the policy is current and applicable to the content; and as a result of the policy not being current or applicable to the content, accessing, by the DRMS, through the DMS, a current policy for that is applicable to the content, according to the current policy” as the Office argued.
As submitted in the previous replies, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination yielded nothing more than predictable results to one of ordinary skill in the art. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.
In this case, as submitted above, the combination of Clifford ‘874, Ginter, and Kapoor does not disclose all the claimed elements as expressly recited in claim 1, motivation to combine Clifford ‘874, Ginter, and Kapoor notwithstanding. Clifford ‘849 does not remedy the deficiencies of Clifford ‘874, Ginter, and Kapoor. Thus, motivation to combine Clifford ‘874, Ginter, Kapoor, and Clifford ‘849 notwithstanding, the combined teachings of Clifford ‘874, Ginter, Kapoor, and Clifford ‘849 do not disclose all the claimed elements as expressly recited in claim 1.
Thus, at least the finding of “all the claimed elements were known in the prior art” cannot be made. Since at least at least the finding of “all the claimed elements were known in the prior art” cannot be made, the Office’s rationale cannot be used to support a conclusion that claim 1 would have been obvious to one of ordinary skill in the art under 35 U.S.C. § 103.  The above-submitted rationale applies, mutatis mutandis, to independent claims 8 and 15. Thus, claims 8 and 15 are also patentable over the art of record under 35 U.S.C. § 103.
If an independent claim is nonobvious under 35 U.S.C. § 103, then any claim depending therefrom is nonobvious. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988). Reliance is placed on In re Fine for the patentability of claims 2-7, 9-14, and 16-21 as they depend from claims 1, 8, and 15, which are submitted to be patentable over the art of record.
Although Applicant respectfully disagrees with the rejections, Applicant has amended the claims as a good faith effort to expedite the prosecution and without conceding to the Examiner’s positions.  Applicant respectfully submits that the art of record also does not teach or suggest the features recited in the amended claims.
In view of the foregoing and for other apparent reasons, claims 1-21 are patentable over the art of record under 35 U.S.C. § 103. Accordingly, withdrawal of the 35 U.S.C. § 103 rejections is respectfully requested.
Examiner fully considers the Applicant’s position, but considers the arguments with regards to claims that are amended as moot since the claims have been amended and the prior arts used to reject the instant claims have changed.
Further, Examiner respectfully disagree with the Applicant’s characterization that since Applicant’s specification and drawings do not describe the recited claim term “DMS” as merely a “Storage System” and do not describe the recited claim term “DRMS client” as a “storage client/ERM-aware applications,” the recited claim term “DMS” could not reasonably be interpreted as a “Storage System” and the recited claim term “DRMS client” could not reasonably be interpreted as a “storage client/ERM-aware applications.” The cited portions of Clifford ‘874, therefore, fail to disclose the recited claim term “DMS” and the recited claim term “DRMS client” in compliance with the broadest reasonable interpretation standard.
That is because claim 8 clearly defines the document management system (DMS) as comprising: a processor; a non-transitory computer-readable medium; and stored instructions translatable by the processor, the stored instructions when translated by the processor cause the DMS to perform the recited step.  Additionally, the digital rights management system (DRMS) as comprising: a processor; a non-transitory computer-readable medium; and stored instructions translatable by the processor, the stored instructions when translated by the processor cause the DRMS to perform the respective recited steps.  The cited sections related to Figs. 1 and 5 of Clifford ‘874 discloses the DMS server, DRMS server and DRMS client performing the recited functions with the same structure.  Therefore, given the broadest reasonable interpretation of the claims in light of the Applicant’s Specification, Clifford ‘874 discloses DMS server, DRMS server and DRMS client performing the recited functions with the same structure.  
However, Applicant’s admitted prior art in the background of the specification of Geisert discloses,
“In the example of FIG. 1, user 101 may send document 155 (which is encrypted and which has a copy of the signed publishing license containing the user-defined policies attached thereto) to user 102. Before user 102 can open document 155, user 102 must supply user data 122 and the publishing license from document 155 to RMS server 150 for verification. User data 122 may include the necessary credentials such as a password associated with user 102. This process is done via an RMS client-enabled application running on a computing device associated with user 102. Specifically, when user 102 selects document 155 for opening, the RMS client-enabled application running on the computing device associated with user 102 calls RMS server 150 to request and acquire an end-user license. RMS server 150 determines, based on user data 122 and the publishing license from document 155 and checking with AD server 170, if user 102 should have access to document 155 (which is authored by user 101 in the example of FIG. 1). If user 102 has no right at all to access document 155, RMS server 150 does not issue an end-user license. If user 102 is permitted to access document 155 (e.g., per a permission by user 101 as established with AD server 170), RMS server validates user 102 based on user data 122 and issues end-user license 125. End-user license 125 enables the RMS client-enabled application running on the computing device associated with user 102 to decrypt and access document 155 in accordance with terms and conditions set forth in end-user license 125.
Suppose user 202 is allowed to access content server 280 and download encrypted document 255 from enterprise content repository 290 using a client application running on a computing device associated with user 202. Policy enforcement agent 245 may be configured to monitor application events and call RMS server 285 when user 202 selects encrypted document 255 for opening. RMS server 285 may evaluate enterprise content usage policies 288 and provide instructions to policy enforcement agent 245. Policy enforcement agent 245, in turn, ensures that enterprise content usage policies 288 are appropriately applied to the document at issue. For example, encrypted document 255 may have a policy that allows for full access when encrypted document 255 was first downloaded by user 202. However, it has since been replaced with a read-only policy. This information is communicated to policy enforcement agent 245 at the time when user 202 selects to open encrypted document 255. In accordance with the new read-only policy, policy enforcement agent 245 will operate to decrypt document 255 and allow document 255 to be opened on the computing device associated with user 202 as a read-only document.” (In at least Pars. 9 and 15)
Therefore, given the broadest reasonable interpretation of the claim in light of the Applicant’s Specification, Geisert discloses as prior art, providing, by the DMS server, content to the DRMS client on the user device (Fig. 2; Pars. 14-15); receiving, by a DRMS server from the DRMS client, a request for a use license for the content on the user device (Figs. 1-2; Pars. 9); dynamically re-evaluating, by the DRMS server in communication with the DMS server which provided the content, a Rights Management Services RMS rule or a policy for the content, dynamically re-evaluating including determining whether the policy is current and applicable to the content (Fig. 2; Par. 15), determining, by the DRMS server, an access permission for a user to access the content on the user device (Fig. 1; Par. 9); accessing, by the DRMS server, a current policy that is applicable to the content (Par. 15).
Geisert does not explicitly discloses a document management system (DMS) server comprising: a processor; a non-transitory computer-readable medium storing instructions translatable by a processor, the stored instructions when translated by the processor cause the DMS to perform; and a digital rights management system (DRMS) server comprising: a processor; a non-transitory computer-readable medium: and stored instructions translatable by the processor, the stored instructions when translated by the processor cause the DRMS to 
“In various embodiments, the user license may include a decryption key for the data. In some embodiments, the RMS may encrypt the user license before sending it to the requesting application. For example, if the ERM-aware application supplied a public encryption key with the request of 400, the RMS may encrypt the user license using this key before sending it to the requesting application.
FIG. 5 illustrates a computer system configured to implement an ERM system as described above with reference to FIGS. 1-4 for controlling access to sensitive data, according to various embodiments. Computer system 500 may be any of various types of devices, including, but not limited to, a personal computer system, desktop computer, laptop or notebook computer, mainframe computer system, handheld computer, workstation, network computer, a consumer device, application server, storage device, a peripheral device such as a switch, modem, router, etc, or in general any type of computing device.” (In at least Col. 8, Line 42-Col. 9, Line 19)
Therefore, given the broadest reasonable interpretation of the claim in light of the Applicant’s Specification, Clifford ‘874 discloses a document management system (DMS) server (Storage System) comprising: a processor; a computer program product comprising a non-transitory computer-readable medium storing instructions translatable by a processor, the stored instructions when translated by the processor cause the DMS to perform (Figs. 1, 5; Col. 3, Lines 44-Col. 5, Line 59; Col. 9, Line 8-Col. 10, Line 30): and a digital rights management system (DRMS) (RMS) server comprising: a processor; a non-transitory computer-readable medium: Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Geisert nor Clifford ‘874 explicitly discloses receiving, by (DMS) server, a request for content from DRMS client on a user device.  Ginter discloses,
“The virtual distribution environment 100 prevents use of protected information except as permitted by the “rules and controls” (control information). For example, the “rules and controls” shown in FIG. 2 may grant specific individuals or classes of content users 112 “permission” to use certain content. They may specify what kinds of content usage are permitted, and what kinds are not. They may specify how content usage is to be paid for and how much it costs. As another example, “rules and controls” may require content usage information to be reported back to the distributor 106 and/or content creator 102.
FIG. 5B gives some additional detail about permissions record 808, budgets 308 and other methods 1000. The “permissions record” 808 specifies the rights associated with the object 300 such as, for example, who can open the container 302, who can use the object's contents, who can distribute the object, and what other control mechanisms must be active. For example, permissions record 808 may specify a user's rights to use, distribute and/or administer the container 302 and its content. Permissions record 808 may also specify requirements to be applied by the budgets 308 and “other methods” 1000. Permissions record 808 may also contain security related information such as scrambling and descrambling “keys.”
FIG. 20 shows an example of a VDE content object structure 880. Generally, content objects 880 include or provide information content. This “content” may be any sort of electronic information. For example, content may include: computer software, movies, books, music, information databases, multimedia information, virtual reality information, machine instructions, computer data files, communications messages and/or signals, and other information, at least a portion of which is used and/or manipulated by one or more electronic appliances. VDE 100 can also be configured for authenticating, controlling, and/or auditing electronic commercial transactions and communications such as inter-bank transactions, electronic purchasing communications, and the transmission of, auditing of, and secure commercial archiving of, electronically signed contracts and other legal documents; the information used for these transactions may also be termed “content.” As mentioned above, the content need not be physically stored within the object container but may instead be provided separately at a different time (e.g., a real time feed over a cable).
During the same or different communications exchange, the same or different clearinghouse may handle the end user's request for additional budget and/or permission pertaining to VDE object 300. For example, the end user's electronic appliance 600 may (e.g., in response to a user input request to access a particular VDE object 300) send an administrative object to the clearinghouse requesting budgets and/or other permissions allowing access (Block 1164). As mentioned above, such requests may be transmitted in the form of one or more administrative objects, such as, for example, a single administrative object having multiple “events” associated with multiple requested budgets and/or other permissions for the same or different VDE objects 300. The clearinghouse may upon receipt of such a request, check the end user's credit, financial records, business agreements and/or audit histories to determine whether the requested budgets and/or permissions should be given. The clearinghouse may, based on this analysis, send one or more responsive administrative objects which cause the end user's electronic appliance 600 to update its secure database in response (Block 1166, 1168). This updating might, for example, comprise replacing an expired PERC 808 with a fresh one, modifying a PERC to provide additional (or lesser) rights, etc. Steps 1164-1168 may be repeated multiple times in the same or different communications session to provide further updates to the end user's secure database 610.” (In at least Pars. 412, 446, 1134, 1348)
Therefore, given the broadest reasonable interpretation of the claim in light of the Applicant’s Specification, Ginter discloses receiving, by (DMS) server, a request for content from DRMS client on a user device (Figs. 1, 2, 7-8; Pars. 455-495, 736, 1134, 1881, 1885, 2198-2199, 2207, 2240-2243, 2327, 2329).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the calling of the RMS server by the RMS client-enabled application running on the computing device associated with user during a user selection for access of the content or allowing the user to access content server and download encrypted document from enterprise content repository using a client application running on a computing device associated with user (Fig. 1; Pars. 9, 15) of Geisert, Clifford ‘874 in view of receiving, by (DMS) server, a request for content from DRMS client on a user device (Figs. 1, 2, 7-8; Pars. 455-495, 736, 1881, 1885, 2198-2199, 2207, 2240-2243, 2327, 2329) of Ginter in order for the RMS server to determine, based on user data and the publishing license from the document and checking with AD server 170, if the user should have access to the selected document (Geisert, Fig. 1; Par. 9) and to monitor user/device usage activity related to the content requested/consumed and updated users permission to access the content based on up to date rules and rights (Ginter, Pars. 1348, 2240-2241).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc.
Neither Geisert nor Clifford ‘874 nor Ginter specifically disclose, wherein a result of the dynamically re-evaluating indicates that the policy is not current or applicable to the content.  However, this describes the dynamically re-evaluating.  As the recited characteristics of these items are not processed to carry out any positively recited steps or functions, these limitations recite nonfunctional descriptive material.  When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability.  It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)).
However, Kapoor discloses,
“Step 205 determines whether the policies or policy descriptors comprised or referenced by the enhanced application match the corresponding latest valid policies or policy descriptors received from the enterprise server in step 203. If it determines that they do match, then the method of FIG. 2 continues with step 209. If it determines that they do not match, then the method of FIG. 2 performs step 207 before it continues with step 209.
Step 207 is performed if step 205 determines that the policies or policy descriptors comprised or referenced by the enhanced application match the corresponding policies or policy descriptors received from the enterprise server in step 203. Step 207 may then update the policies, policy descriptors, or references comprised or referenced by the enhanced application by replacing all or part of those policies, policy descriptors, or references with all or part of corresponding latest valid versions of the policies, policy descriptors, or references received from the enterprise server in step 203.” (In at least Pars. 74-75)
Therefore, given the broadest reasonable interpretation of the claim in light of the Applicant’s Specification, Kapoor discloses accessing, by the server, through the server, a current policy, according to the current policy (Figs. 1-2; Pars. 43, 50, 69-78, 85-86, 92-93).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the evaluation (dynamically re-evaluating) of user access to content at the time when an attempt is made to access document on the client device based on current policy of the content (Par. 15) or Geisert, Clifford ‘874, Ginter in view of accessing, by the server, through the server, a current policy, according to the current policy (Figs. 1-2; Pars. 43, 50, 69-78, 85-86, 92-93) of Kapoor in order to allow access to specific content on the computing device associated with user based on current/latest policy of the content (Geisert, Par. 15) and to allow access to contents only based on current/updated policies (Kapoor, Pars. 69-78, 85).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Analysis
In the instant case, claims 1-7 and 21 are directed to method (process).  Claims 8-14 are directed to a system (machine).  Claims 15-20 are directed to a computer program product (article of manufacture).  Therefore, these claims fall within the four statutory categories of invention.
The claims are directed to content access (library), which is an abstract idea.  Specifically, the claims recite "receiving a request for content from a user; providing content to the user; receiving, a request for a use license for the content; dynamic re-evaluation a Rights Management Services (RMS) rule or the policy for the content, the dynamically re-evaluating including determining whether the policy is current and applicable to the content, wherein a result of the dynamic re-evaluating indicates that the policy is not current or applicable to the content; accessing a current policy that is applicable to the content; determining according to the current policy, an access permission for a user to access the content; generating an use license for the content; and sending the use license for the content to the user," which is grouped within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test such as legal interactions/managing relationships (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve receiving request for content from a user and providing contents that is permitted to be accessed by dynamically re-evaluating each time the user attempts to access the content with current rule or policy before communicating to the user with the right to use the content based on the latest policy.  Accordingly, the claims recite an abstract idea (See pages 7, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claims such as “A system, comprising: a document management system (DMS) server comprising: a processor; a non-transitory computer-readable medium; and stored instructions translatable by the processor, the stored instructions when translated by the processor cause the DMS to perform; and a digital rights management system (DRMS) server comprising: a processor; a non-transitory computer-readable medium: and stored instructions translatable by the  processor, the stored instructions when translated by the processor cause the DRMS to perform,” “a digital rights management system (DRMS) client on a user device,” and “a Rights Management Services (RMS)” merely uses a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment.  Specifically, the “A system, comprising: a document management system (DMS) server comprising: a processor; a non-transitory computer-readable medium; and stored instructions translatable by the processor, the stored instructions when translated by the processor cause the DMS to perform; and a digital rights management system (DRMS) server comprising: a processor; a non-transitory computer-readable medium: and stored instructions translatable by the  processor, the stored instructions when translated by the processor cause the DRMS to perform,” “a digital rights management system (DRMS) client on a user device,” and “a Rights Management Services (RMS)” performs the steps or functions of "receiving a request for content from a user; providing content to the user; receiving, a request for a use license for the content; dynamic re-evaluation a Rights Management Services (RMS) rule or the policy for the content, the dynamically re-evaluating including determining whether the policy is current and applicable to the content, wherein a result of the dynamic re-evaluating indicates that the policy is not current or applicable to the content; accessing a current policy that is applicable to the content; determining according to the current policy, an access permission for a user to access the content; generating an use license for the content; and sending the use license for the content to the user."  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  The additional element of “encrypted” also does not improve a computer as it represents the mere performance of a mathematical calculation by a computer.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a “A system, comprising: a document management system (DMS) server comprising: a processor; a non-transitory computer-readable medium; and stored instructions translatable by the processor, the stored instructions when translated by the processor cause the DMS to perform; and a digital rights management system (DRMS) server comprising: a processor; a non-transitory computer-readable medium: and stored instructions translatable by the  processor, the stored instructions when translated by the processor cause the DRMS to perform,” “a digital rights management system (DRMS) client on a user device,” and “a Rights Management Services (RMS)” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of content access (library).  As discussed above, taking the claim elements separately, the “A system, comprising: a document management system (DMS) server comprising: a processor; a non-transitory computer-readable medium; and stored instructions translatable by the processor, the stored instructions when translated by the processor cause the DMS to perform; and a digital rights management system (DRMS) server comprising: a processor; a non-transitory computer-readable medium: and stored instructions translatable by the  processor, the stored instructions when translated by the processor cause the DRMS to perform,” “a digital rights management system (DRMS) client on a user device,” and “a Rights Management Services (RMS)” perform the steps or functions of " receiving a request for content from a user; providing content to the user; receiving, a request for a use license for the content; dynamic re-evaluation a Rights Management Services (RMS) rule or the policy for the content, the dynamically re-evaluating including determining whether the policy is current and applicable to the content, wherein a result of the dynamic re-evaluating indicates that the policy is not current or applicable to the content; accessing a current policy that is applicable to the content; determining according to the current policy, an access permission for a user to access the content; generating an use license for the content; and sending the use license for the content to the user."  These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of content access (library).  The additional element of “encrypted” also does not improve a computer as it represents the mere performance of a mathematical calculation by a computer.  Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea.  The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-7, 9-14 and 16-21 further describe the abstract idea of content access (library).  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8 and 15 recite “the stored instructions when translated by the processor cause the DMS to perform…” This limitation is unclear because it recites that the instructions cause the DMS system to perform operations, but does not require that the instructions be executed by the processor. Instructions cannot cause a processor/system to perform operations unless they are executed by the processor.  Therefore, the scope of the claim is unclear.  See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989).
Claims 9-14 and 16-20 21 are also rejected as each depend on claims 8 and 15, respectively.
Claim limitation “the DRMS comprises a dynamic re-evaluation control logic component configured for performing…” in claim 10 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Although the specification describes,
“When user 620 attempts to open the RMS protected document downloaded from document management system 630, DRMS client 645 may operate to send request 609 to DRMS system 640 for a use license. DRMS server 641 implementing DRMS system 640 may operate (via a special control logic component configured for dynamic rules re-evaluation) to check with enterprise library server 637 (step 611). The special control logic may also be implemented at enterprise library server 637 or may cause enterprise library server 637 to dynamically re-evaluate configurable rules to determine one or more current policies applicable to the downloaded content. Response 613, which contains an encrypted current policy, is then sent to client device 625. A detailed example of this process is provided below with reference to FIG. 8.” (PGPub, Par. 63 as similarly in 68, 76)
The specification does not describe the algorithm for performing the recited function.  Because these limitations invoke 112(f), the specification must clearly link the recited functions to the corresponding structure.  For computer-implemented means-plus-function limitations, the corresponding structure includes both the computer and the algorithm that performs the recited functions. This requirement is described in the notice issued in the Federal
Register on March 8, 2011 (http://www.uspto.gov/web/offices/com/sol/og/2011/week10/TOC.htm#ref15).
Specifically, the notice states: 
3. Computer-Implemented Means-Plus-Function Limitations: For a computer-implemented means-plus-function claim limitation invoking §112, ¶6, the corresponding structure is required to be more than simply a general purpose computer or microprocessor.96 To claim a means for performing a particular computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming.97
The structure corresponding to a §112, ¶6 claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification.98 The corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm.99
The notice further states:
A rejection under §112, ¶2 is appropriate if the specification discloses no corresponding algorithm associated with a computer or microprocessor.103 For example, mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming,104 or simply reciting "software" without providing detail about the means to accomplish the software function,105 would not be an adequate disclosure of the corresponding structure to satisfy the requirements of §112, ¶2. In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function.106
Here, the specification does not recite that the “control logic component” is associated with any computer, microprocessor, or other structure, where the computer performs the algorithms necessary to carry out the functions of receiving candidate transaction data, identifying related transaction data and determining a level of authentication.  The term “component” is non-structural term (See 35 USC §112 Supplementary Examination Guidelines, slide 40, 4/8/2011, available at: 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 17 is also rejected based on the same rational as each recite similar language.
Claim 17 recites “control logic component configured for performing the dynamically re-evaluating…” which is limitation directed to control logic component.  However, claim 15 which claim 17 depend from is directed to “A computer program product comprising a non-transitory computer readable medium storing instructions translatable by a processor…”  It is unclear if the claims are directed to a computer program product comprising a non-transitory computer readable medium storing instructions translatable by a processor or in combination with the control logic component.  Therefore, the scope of the claim is unclear. (See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art in the background of the specification (citations to PGPub of Specification, Geisert (US 2015/0220881)), Clifford (US 8,812,874), Ginter (US 2003/0105721) in view of Kapoor et al. (US 2014/0189783).
With respect to claims 1, 8 and 15, Geisert discloses a method, computer program product and a system comprising:
providing, by the DMS server, content to the DRMS client on the user device (Fig. 2; Pars. 14-15); 
receiving, by a DRMS server from the DRMS client, a request for a use license for the content on the user device (Figs. 1-2; Pars. 9);
dynamically re-evaluating, by the DRMS server in communication with the DMS server which provided the content, a Rights Management Services RMS rule or a policy for the content, dynamically re-evaluating including determining whether the policy is current and applicable to the content (Fig. 2; Par. 15),
determining, by the DRMS server, an access permission for a user to access the content on the user device (Fig. 1; Par. 9);
accessing, by the DRMS server, a current policy that is applicable to the content (Par. 15).
Geisert does not explicitly discloses a document management system (DMS) server comprising: a processor; a non-transitory computer-readable medium storing instructions translatable by a processor, the stored instructions when translated by the processor cause the DMS to perform; and a digital rights management system (DRMS) server comprising: a processor; a non-transitory computer-readable medium: and stored instructions translatable by the processor, the stored instructions when translated by the processor cause the DRMS to perform; generating, by the DRMS server, an encrypted use license for the content; and sending, by the DRMS server, the encrypted use license for the content to the user device (Figs. 1, 4; Col. 8, Line 42-Col. 9, Line 7).  Clifford ‘874 discloses a document management system (DMS) server (Storage System) comprising: a processor; a computer program product comprising a non-transitory computer-readable medium storing instructions translatable by a processor, the stored instructions when translated by the processor cause the DMS to perform (Figs. 1, 5; Col. 3, Lines 44-Col. 5, Line 59; Col. 9, Line 8-Col. 10, Line 30): and a digital rights management system Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Geisert nor Clifford ‘874 explicitly discloses receiving, by (DMS) server, a request for content from DRMS client on a user device.  Ginter discloses receiving, by (DMS) server, a request for content from DRMS client on a user device (Figs. 1, 2, 7-8; Pars. 455-495, 736, 1134, Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Neither Geisert nor Clifford ‘874 nor Ginter specifically disclose, wherein a result of the dynamically re-evaluating indicates that the policy is not current or applicable to the content.  However, this describes the dynamically re-evaluating.  As the recited characteristics of these items are not processed to carry out any positively recited steps or functions, these limitations recite nonfunctional descriptive material.  When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms 
Kapoor discloses accessing, by the server, through the server, a current policy, according to the current policy (Figs. 1-2; Pars. 43, 50, 69-78, 85-86, 92-93).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the evaluation (dynamically re-evaluating) of user access to content at the time when an attempt is made to access document on the client device based on current policy of the content (Par. 15) or Geisert, Clifford ‘874, Ginter in view of accessing, by the server, through the server, a current policy, according to the current policy (Figs. 1-2; Pars. 43, 50, 69-78, 85-86, 92-93) of Kapoor in order to allow access to specific content on the computing device associated with user based on current/latest policy of the content (Geisert, Par. 15) and to allow access to contents only based on current/updated policies (Kapoor, Pars. 69-78, 85).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claims 2, 9 and 16, Geisert, Clifford ‘874, Ginter in view of Kapoor describes all the limitations as described above.  Additionally, Clifford ‘874 discloses further comprising: accessing an enterprise library where the RMS rule is stored (Pars. 45, 48, 97).
With respect to claims 3, 10 and 17, Geisert, Clifford ‘874, Ginter in view of Kapoor describes all the limitations as described above.  Additionally, Ginter discloses wherein the DRMS server comprises a dynamic re-evaluation control logic component configured for performing the dynamically re-evaluating (Fig. 35; Par. 1348).
With respect to claims 4, 11 and 18, Geisert, Clifford ‘874, Ginter in view of Kapoor describes all the limitations as described above.  Additionally, Clifford ‘874 describes wherein the dynamically re-evaluating is performed each time a request for a use license for the content is received by the DRMS server (Abstract, Fig. 3; Col. 2, Lines 39-44; Col. 7, Line 50-Col. 8, Line 25).
With respect to claims 5, 12 and 19, Geisert, Clifford ‘874, Ginter in view of Kapoor describes all the limitations as described above.  Additionally, Ginter describes wherein the determining whether the policy is current and applicable to the content comprises utilizing a content identifier associated with the content in determining one or more current policies applicable to the content (Figs. 5B, 22, 35; Pars. 1242-1251, 1348).

Claims 6-7, 13-14 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art in the background of the specification (citations to PGPub of Specification, Geisert (US 2015/0220881)), Clifford (US 8,812,874), Ginter (US 2003/0105721) in view of Kapoor et al. (US 2014/0189783) in view of Clifford (US 8,977,849).
With respect to claims 6, 13 and 20, Geisert, Clifford ‘874, Ginter in view of Kapoor describes all the limitations as described above.
Geisert nor Clifford ‘874 explicitly disclose receiving a request from the client device to download the document of the first type; to download and responsive to a request to access the Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Neither Geisert, Clifford ‘874, Ginter nor Kapoor specifically disclose performing, by the DRMS server: applying a rights management rule to items in an enterprise library, the items including a document of a first type, the rights management rule referencing a first policy, generating a content key for the document of the first type; encrypting the document of the first type with the content key; generating and encrypting a publishing license for the document of the first type using a server public key, the publishing license for the document of the first type containing the content key and a content identifier for the document of the first type; and sending the encrypted document of the first type and the encrypted publishing license for the document of the first type to the client device in response to the request from the client device the document of the first type.  Clifford ‘849 discloses applying a rights management rule to items in an enterprise library (Figs. 1, 7; Col. 3, Lines 34-50; Col. 4, Lines 11-28; Col. 10, Line 66-Col. 11, Line 26), the items including a document of a first type (Col. 3, Lines 34-50), the rights management rule referencing a first policy (Col. 2, lines 21-35), generating a content key for the document of the first type (Col. 4, Line 11-38); encrypting the document of the first type with the content key (Abstract; Col. 1, Lines 47-59; Col. 2, lines 21-35); generating and encrypting a publishing license for the document of the first type using a server public key (Abstract, Figs. 5; Col. 1, Lines 47-59; Col. 2, Lines 21-53 Col. 4, Lines 11-28; Col. 6, Lines 5-24), the publishing license for the document of the first type containing the content key and a content identifier for the document of the first type (Col. 4, Lines 11-28); and sending the encrypted document of the first type and the encrypted publishing license for the document of the first type to the client device in response to the request from the client device the document of the first type (Col. 4, Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claims 7 and 14, Geisert, Clifford ‘874, Ginter, Kapoor in view of Clifford ‘849 describes all the limitations as described above.  Additionally, Ginter disclose dynamically re-evaluating, by the DRMS server, the rights management rule, the dynamically re-evaluating including determining applicability and application of the first policy to the document of the first type (Figs. 35, 43, 45-46; Pars. 1348, 1423, 1440-1448, 2251).
With respect to claim 21, Geisert, Clifford ‘874, Ginter in view of Kapoor describes all the limitations as described above.  Additionally, Clifford ‘874 disclose further comprising:
decrypting, by the user device, the encrypted use license for the content using a key of the user device to obtain a content key (Figs. 4, 5; Col. 6, Line 24-Col. 7, Line 12; Col. 8, Lines 42-62; Col. 9, Lines 20-67);
decrypting, by the user device, the content on the user device using the content key (Figs. 1, 4-5; Col. 8, Line 56-Col. 9, Line 7); and
enforcing, by the user device, one or more permissions in relative to the content (Fig. 4; Col. 6, Line 66-Col. 7, Line 12; Col. 8, Line 56-Col. 9, Line 7).
Neither Geisert, Clifford ‘874, Ginter nor Kapoor specifically disclose private key nor decrypting the use license to obtain the current policy from the encrypted use license for the content, the current policy.  Clifford ‘849 discloses private key (Figs. 2, 7; Col. 5, Line 47-Col. 6, Line 24) and decrypting the use license to obtain the current policy from the encrypted use license for the content, the current policy (Col. 4, Lines 18-39).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the decrypting and accessing of the document via the use license issued by RMS server to the RMS client-enabled application running on the computing device associated with user (Par. 9) of Geisert, Clifford ‘874, Ginter, Kapoor in view of private key (Figs. 2, 7; Col. 5, Line 47-Col. 6, Line 24) and decrypting the use license to obtain the current policy from the encrypted use license for the content, the current policy (Col. 4, Lines 18-39) of Clifford ‘849 in order to decrypt the document and allow the document to be opened on the computing device associated with the user as a read-only document (Geisert, Par. 15) and inforce the policies that protect the contents within a specific document and protect content from being decrypted by Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub Mustajarvi (US 2013/0034019); Provides accessing and auditing of a current policy for a content of a user device (Abstract, Figs. 4-5; Pars. 59-78).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069.  The examiner can normally be reached on M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685